Case: 14-60732      Document: 00513452949         Page: 1    Date Filed: 04/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 14-60732                                  April 5, 2016
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
LUIS EDGAR LOPEZ ESCOBEDO; ANA LUISA GOMEZ DE LOPEZ,

                                                 Petitioners

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                        Petitions for Review of Orders of the
                           Board of Immigration Appeals
                               BIA No. A205 112 662
                               BIA No. A205 112 663


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Luis Edgar Lopez Escobedo (Lopez Escobedo) and his wife, Ana Luisa
Gomez de Lopez (Gomez de Lopez), citizens and natives of Mexico, petition for
review of the order of the Board of Immigration Appeals (BIA) dismissing their
appeal from the order of the immigration judge (IJ) denying their application
for asylum, withholding of removal, and protection under the Convention



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60732    Document: 00513452949     Page: 2   Date Filed: 04/05/2016


                                 No. 14-60732

Against Torture (CAT). They assert that they met their burden of proof of
showing that they would more likely than not be persecuted if they returned
to Mexico on account of their relationship to Lopez Escobedo’s siblings, which
they contend is membership in a particular social group. They also assert that
they should be granted protection under the CAT “because the Mexican
Government is unable or unwilling to protect them from the Zetas.”
      When considering a petition for review, we have the authority to review
only the BIA’s decision, not the IJ’s decision, unless the IJ’s decision has some
impact on the BIA’s decision. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir.
1997). We may review the IJ’s ruling as well as the BIA’s decision in this case
because the BIA rejected the petitioners’ claims for essentially the same
reasons as the IJ. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
      We review questions of law de novo. Shaikh v. Holder, 588 F.3d 861, 863
(5th Cir. 2009). “Factual findings are reviewed for substantial evidence, which
requires only that the BIA’s decisions be supported by record evidence and be
substantially reasonable.”     Id. (internal quotation marks and citations
omitted).   Under the substantial evidence standard, “reversal is improper
unless we decide not only that the evidence supports a contrary conclusion, but
[also] that the evidence compels it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005) (internal quotation marks and citation omitted).
      Before the BIA, the entire argument raised by Lopez Escobedo and
Gomez de Lopez was “[t]he Immigration Judge erred in denying Respondents’
Application for Asylum, Withholding, and under the convention against
torture in that Respondents testified credibly that they fear returning to
Mexico because of persecution.” The BIA affirmed the denial of relief under
the CAT on the ground that Lopez Escobedo and Gomez de Lopez had not
challenged the IJ’s ruling on that issue.       Accordingly, we do not have



                                       2
    Case: 14-60732     Document: 00513452949     Page: 3   Date Filed: 04/05/2016


                                  No. 14-60732

jurisdiction to consider their argument that they are entitled to protection
under the CAT. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 319
(5th Cir. 2009).
      Lopez Escobedo and Gomez de Lopez do not raise any arguments beyond
their conclusory assertion that the evidence shows that they were entitled to
relief, and they do not raise any specific challenges to the rationales underlying
the decision of the BIA. Accordingly, their challenge to the BIA’s denial of their
application for asylum and withholding of removal is deemed abandoned. See
Garrido-Morato v. Gonzales, 485 F.3d 319, 321 n.1 (5th Cir. 2007); Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Furthermore, to the extent their argument is sufficient to be considered,
it is without merit. Substantial evidence supported the BIA’s determination
that any danger they faced was due to the desire of the Zetas to seek revenge
against a defector who testified against their organization, not due to their
membership in Lopez Escobedo’s family. See Zhang, 432 F.3d at 344. As any
persecution faced by Lopez Escobedo and Gomez de Lopez was based upon a
personal vendetta rather than a protected ground, the BIA did not err by
denying their request for asylum. See Adebisi v. INS, 952 F.2d 910, 913 (5th
Cir. 1992). Because Lopez Escobedo and Gomez de Lopez cannot demonstrate
that they are eligible for asylum, they also cannot show that they meet the
higher standard for withholding of removal. See Efe, 293 F.3d at 906.
      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN
PART.




                                        3